COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00210-CR


ALTHEA VOYNN WILSON                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      On May 3, 2013, the trial court held a hearing on the status of this appeal.

At that hearing, Appellant Althea Voynn Wilson stated to the trial court, “I do not

want to appeal.” Wilson’s retained trial counsel subsequently informed this court

in writing that Wilson did not want to pursue an appeal. Construing Wilson’s

statement to the trial court and her retained counsel’s statement to this court

together, we conclude that rule of appellate procedure 42.2(a)’s substantial
      1
       See Tex. R. App. P. 47.4.
requirements have been met, and we dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).



                                             /s/ Bob McCoy

                                             BOB MCCOY
                                             JUSTICE


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 10, 2014




                                    2